Exhibit Entergy Texas Restoration Funding, LLC Entergy Texas, Inc. $545,900,000 Senior Secured Transition Bonds UNDERWRITING AGREEMENT October 29, 2009 To the Representatives named in Schedule I hereto of the Underwriters named in Schedule II hereto Ladies and Gentlemen: 1.Introduction. Entergy Texas Restoration Funding, LLC, a Delaware limited liability company (the “Issuer”), proposes, subject to the terms and conditions stated herein, to issue and sell $545,900,000 aggregate principal amount of its Senior Secured Transition Bonds (the “Bonds”), identified in ScheduleI hereto, to the Underwriters named in Schedule II hereto.The Issuer and Entergy Texas, Inc., a Texas corporation and the Issuer’s direct parent (“ETI”), hereby confirm their agreement with the several Underwriters (as defined below) as set forth herein. The term “Underwriters” as used herein shall be deemed to mean the entity or several entities named in ScheduleII hereto and any underwriter substituted as provided in Section7 hereof, and the term “Underwriter” shall be deemed to mean any one of such Underwriters.If the entity or entities listed in Schedule I hereto (the “Representatives”) are the same as the entity or entities listed in Schedule II hereto, then the terms “Underwriters” and “Representatives”, as used herein, shall each be deemed to refer to such entity or entities.All obligations of the Underwriters hereunder are several and not joint.If more than one entity is named in Schedule I hereto as a Representative, any action under or in respect of this underwriting agreement (this “Underwriting Agreement”) may be taken by such entities jointly as the Representatives or by one of the entities acting on behalf of the Representatives and such action will be binding upon all the Underwriters. Capitalized terms used and not otherwise defined in this Underwriting Agreement shall have the meanings given to them in the Indenture (as defined below). 2.Description of the Bonds. The issuance of the Bonds is authorized by the Financing Order, Docket No. 37247 (the “Financing Order”), issued by the Public Utility Commission of Texas (the“PUCT”) on September 11, 2009 in accordance with Sections 36.401-36.406 of Subchapter I of Chapter 36 of the Texas Utilities Code (together with Sections 39.301-39.313 of Subchapter G of Chapter 39 of the Texas Utilities Code, the “Financing Act”).The Bonds will be issued pursuant to an indenture to be dated as of November 6, 2009, as supplemented by a series supplement thereto relating to the Bonds (as so supplemented, the “Indenture”), between the Issuer and The Bank of New York Mellon, as indenture trustee (the “Indenture Trustee”).The Bonds will be senior secured obligations of the Issuer and will be secured by transition property (as more fully described in the Financing Order, the “Transition Property”) to be sold to the Issuer by ETI pursuant to the Transition Property Purchase and Sale Agreement, to be dated on or about November 6, 2009, between ETI and the Issuer (the “Sale Agreement”).The Transition Property securing the Bonds will be serviced pursuant to the Transition Property Servicing Agreement, to be dated on or about November 6, 2009, between ETI, as servicer, and the Issuer, as owner of the Transition Property sold to it pursuant to the Sale Agreement (the “Servicing Agreement”). 3.Representations and Warranties of the Issuer. The Issuer represents and warrants to the several Underwriters that: (a)The Issuer and the Bonds meet the requirements for the use of Form S-3 under the Securities Act of 1933, as amended (the “Securities Act”), and each of the Issuer and ETI, in its capacity as sponsor for the Issuer, has filed with the Securities and Exchange Commission (the “Commission”) a registration statement on such form on September 15, 2009(Registration Nos.333-161911 and 333-161911-01), as amended by Amendment No. 1 thereto filed on October 20, 2009, including a prospectus and a form of prospectus supplement, for the registration under the Securities Act of up to $550,000,000 aggregate principal amount of the Bonds.Such registration statement, as amended (“Registration Statement No.333-161911”), has been declared effective by the Commission and no stop order suspending such effectiveness has been issued under the Securities Act and no proceedings for that purpose have been instituted or are pending or, to the knowledge of the Issuer, threatened by the Commission.No transition bonds registered with the Commission under the Securities Act pursuant to Registration Statement No.333-161911 have been previously issued.References herein to the term “Registration Statement” shall be deemed to refer to Registration Statement No.333-161911, including any amendment thereto, all documents incorporated by reference therein pursuant to Item 12 of Form S-3 (“Incorporated Documents”), if any, and any information in a prospectus or a prospectus supplement deemed or retroactively deemed to be a part thereof pursuant to Rule 430B (“Rule 430B”) or 430C (“Rule 430C”) under the Securities Act that has not been superseded or modified.“Registration Statement” without reference to a time means the Registration Statement as of the Applicable Time (as defined below), which the parties agree is the time of the first Contract of Sale (as used in Rule 159 under the Securities Act) for the Bonds, and shall be considered the “Effective Date” of the Registration Statement relating to the Bonds.For purposes of this definition, information contained in a form of prospectus or prospectus supplement that is deemed retroactively to be a part of the Registration Statement pursuant to Rule 430B or Rule 430C shall be considered to be included in the Registration Statement as of the time specified in Rule 430B or Rule 430C as appropriate.The final prospectus and the final prospectus supplement relating to the Bonds, as filed with the Commission pursuant to Rule 424(b) under the Securities Act, are referred to herein as the “Final Prospectus,” and the most recent preliminary prospectus and prospectus supplement that omitted information to be included upon pricing in a form of prospectus filed with the Commission pursuant to Rule 424(b) under the Securities Act and that was used after the initial effectiveness of the Registration Statement and prior to the Applicable Time (as defined below) is referred to herein as the “Pricing Prospectus.” (b)(i) At the earliest time after the filing of the Registration Statement that the Issuer or another offering participant made a bona fide offer (within the meaning of Rule 164(h)(2) under the Securities Act) of the Bonds and (ii) at the date hereof, the Issuer was not and is not an “ineligible issuer,” as defined in Rule 405 under the Securities Act. (c)At the time the Registration Statement initially became effective, at the time of each amendment thereto for the purposes of complying with Section10(a)(3) of the Securities Act (whether by post-effective amendment, incorporated report or form of prospectus) and on the Effective Date, the Registration Statement, and the Indenture, at the Closing Date (as defined below), fully complied and will fully comply in all material respects with the applicable requirements of the
